Citation Nr: 1204341	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-08 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of a gunshot wound to the right leg.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1974 to December 1983.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, inter alia, denied the Veteran's claims for service connection for tinnitus and the residuals of a gunshot wound to the right leg.  

In his February 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for August 2011, and the Veteran was so notified.  However, in written correspondence received in July and August 2011, the Veteran withdrew his request for a hearing.  Accordingly, the Board is no longer under any obligation to provide the Veteran with a hearing.  38 C.F.R. § 20.704(e) (2011).

In the December 2009 rating decision, the agency of original jurisdiction (AOJ) granted the Veteran's claim for service connection for bilateral hearing loss.  He has not since appealed either the initial rating or effective date assigned for that condition.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that claim is not before the Board.


FINDINGS OF FACT

1.  The probative medical evidence of record does not show that the Veteran currently experiences the residuals of a gunshot wound to the right leg.

2.  The probative medical evidence of record shows that there is no causal connection between the Veteran's military service and his tinnitus disorder, to include in-service exposure to excessive noise.  


CONCLUSIONS OF LAW

1.  The residuals of a gunshot wound to the right leg were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the (AOJ) to the Veteran dated in January and February 2009.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the January and February 2009 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the May 2009 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.   

In addition to notification, the VA is required to assist the Veteran in finding evidence to support his claims.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), VA treatment records, a VA medical examination regarding the nature and etiology of his current tinnitus disorder, and private medical evidence as identified by the Veteran.  The Veteran has submitted personal statements.  The Veteran has not provided authorization for the VA to obtain any additional private medical records, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

Regarding the Veteran's VA audiometric examination for tinnitus, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  In this instance, the Veteran was provided with a VA audiometric examination regarding his claim for tinnitus in March 2009.  The examiner examined the Veteran, and reviewed the relevant history provided by the Veteran and the medical records.  At that time, the examiner conceded that the Veteran had experienced in-service noise exposure and found that the Veteran's current hearing loss was at least as likely as not due to his service.  However, the examiner concluded that the Veteran's tinnitus was not due to his service, in particular because of the date of onset of his tinnitus.  As such, the March 2009 VA audiometric examination was adequate, in that the examiner addressed the Veteran's contentions and provided an explanation for the opinion given based on the competent and credible evidence of record.

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claim for service connection for the residuals of a gunshot wound to the right leg.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As reviewed in greater detail below, the Board concludes that there is no medical evidence of any current residuals of a gunshot wound to the right leg, and the Veteran's complained of symptoms of numbness and "little feeling" in his right leg have been attributed as a symptom of his low back disorder.  Therefore, the Board finds no basis for a VA examination or medical opinion to be obtained.  Thus, the Board is satisfied that the duty to assist the Veteran has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of symptomatology, although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. §§ 1154(a) (West 2002).  With regard to lay evidence, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that lay evidence, when competent, can establish a nexus between the Veteran's disability and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for the Residuals of a Gunshot Wound to the Right Leg

The Veteran has asserted that during service he experienced a gunshot wound to the right leg, and that he now experiences certain symptoms as residuals of this injury.  Specifically, the Veteran has alleged that during his active service, while he and other soldiers were relaxing at a bar, an officer accidently fired a pistol and the shot ricocheted off of the floor and hit a glancing shot to the Veteran in his right leg.  The Veteran has indicated that this resulted in a "spot" at the time, in the form of a six or eight inch circle, and that he limped for about a month afterward.  The Veteran has asserted that in 2001 or 2002, he has begun to experience numbness and weakness in his right leg.  The Veteran has indicated that he never sought treatment for this injury during service, because he did not want the officer to get discharged.  See the Veteran's January 2009 claim; see also the Veteran's February and April 2009 statements, May 2009 notice of disagreement (NOD), and February 2010 VA Form 9.  

The first requirement for any service-connection claim is the existence of a current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

In this regard, the Veteran has asserted that he currently experiences right leg numbness as a residual symptom of having been struck by a bullet in the right leg during service.  The Veteran is competent to describe symptoms of numbness and he is credible in his lay belief that a connection exists between the symptoms and the injury.   See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  The Veteran does not contend that he experienced symptoms of numbness ever since service.  Furthermore, the AOJ has obtained, at the Veteran's request, medical private treatment records from Dr. W., dating from August 2007 to January 2001, and from Dr. B. dating from September 2003 to July 2008.  These records do show complaints of pain and numbness radiating to the Veteran's right leg.  See, e.g., the private treatment records dated in June 2001 (noting symptoms of burning and pain) from Dr. W., and in September 2003 (noting radiating pain primarily in the right thigh) from Dr. B.  

However, these symptoms were ultimately diagnosed and attributed to radiculitis as a symptom of the Veteran's lumbar degenerative disc disease.  See the private treatment records from Dr. W. dated in January and April 2003, and August 2007; see also the private treatment records from Dr. B. dated in September 2003 and January 2004.  As such, the Veteran's medical records indicate substantial treatment for his alleged symptoms; however, these have been directly diagnosed as symptoms due to a lumbar degenerative disc disorder with associated radiculopathy.  Therefore, the Veteran's relevant medical treatment records weigh against any diagnosis of any right leg residuals of a gunshot wound, as a disorder separate from his currently diagnosed lumbar degenerative disc disease.  In this regard, the Veteran's medical treatment records were generated with a view towards ascertaining the appellant's state of physical fitness at that time; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  

As such, the Veteran's right leg has been examined multiple times by his private physicians who found a right leg disorder due to his low back disability.  The Veteran is certainly competent to report on symptoms of numbness and pain in his right leg.  The Veteran, however, is not competent to diagnose these as symptoms of a continuing disease process attributable to his asserted in-service right leg injury, as this involves resolution of a medically complex matter.  See 38 C.F.R. § 3.159(a)(1)-(2); Layno, at 469; Jandreau, 492 F.3d at 1377.  The Board emphasizes that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr, 21 Vet. App. at 308.  Given the medical complexity of determining that the Veteran's numbness and pain represents a treatable disorder diagnosed separate and apart from his low back disability, the statements provided by the Veteran with respect to the existence of such a disorder are of no probative value for diagnosing such a disorder.  

The Board further notes that VA generally does not grant service connection for symptoms that have not been associated with trauma or a disease process.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, the medical evidence of record is more probative in regard to the question of whether the Veteran currently experiences any chronic residuals of a gunshot wound to the right leg at this time.  As discussed above, the medical evidence of record does not demonstrate any chronic residuals of a gunshot wound to the right leg during the course of his claim.  Thus, the Board concludes that the record does not show that the Veteran currently experiences any residuals of a gunshot wound to the right leg that might be considered for service connection.  

Therefore, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for the residuals of a right leg gunshot wound, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis - Service Connection for Tinnitus

The Veteran contends that he developed tinnitus as the result of his military service.  Specifically, he has asserted that he was in close proximity to an explosion that exposed him to excessive noise that caused his current tinnitus.  See the Veteran's December 2008 and January 2009 claims, January, February, and April 2009 statements, May 2009 NOD, and February 2010 VA Form 9.  

As noted above, the first requirement for a service connection claim is proof that the Veteran currently has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this case, the March 2009 VA audiometric examination diagnosed the Veteran with tinnitus.  Finally, as noted previously, the Veteran has indicated that he experiences symptoms of tinnitus.  Tinnitus has been found by the Court to be a type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Board concludes that there is competent evidence in the record to show that the Veteran is currently experiencing tinnitus.  

The Veteran has asserted that his current tinnitus was caused by exposure to an explosion during his service.  The Veteran is competent to indicate that he has been exposed to excessive noise that may have caused him to experience acoustic trauma.  See Layno v. Brown, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  Furthermore, an STR dated in November 1982 documents that the Veteran had been near the site of an explosion in October 1982.  Finally, the Board notes that the December 2009 rating decision granted service connection for hearing loss due to the Veteran's asserted exposure to an explosion during service.  Therefore, the Board concludes that the Veteran was exposed to such an event during service.  

Therefore, there must be some probative evidence to connect the Veteran's military service noise exposure to his current tinnitus.  "A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) see also 38 C.F.R. § 3.304(f).  See, also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

At the time of his March 2009 VA audiometric examination, the Veteran indicated that his tinnitus began about 15 years prior to the examination, i.e. around 1994, or about ten years after his discharge from active military service.  The Veteran's medical records also support his statement that he did not experience any symptoms of tinnitus until substantially after his military service.  Both the November 1982 STR, and the October 1983 separation examination indicated that the Veteran was not experiencing any such symptoms (although the separation examination did show evidence of a potential threshold shift as acknowledged by the March 2009 VA audiometric examination).

The purpose of the separation examination was to determine his state of fitness at the time and is of increased probative value.  See Curry v. Brown, 7 Vet. App. at 68.  Therefore, the probative lay and medical evidence indicates that the Veteran did not experience the onset of tinnitus symptoms until 1994, about 10 years after the Veteran's military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (where the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) held that a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim).  The Board notes that lay evidence may not lack credibility solely because it is unaccompanied by contemporaneous medical evidence; however, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  In this regard, there is simply no lay or probative medical evidence of tinnitus symptoms prior to 1994.  Therefore, overall, the credible in-service and post-service medical and lay evidence of record does not show chronic tinnitus during the Veteran's military service or continuity of any such tinnitus symptomatology from the time of his service to the present.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  

Without credible or probative evidence of chronic tinnitus in service or of continuity of symptomatology of such a disorder from the Veteran's release from service, there must be evidence to show a connection, or "nexus" between his experiences in service and his current tinnitus.  Shedden, 381 F.3d at 1167. 

As noted above, the Veteran was provided a VA audiometric examination in March 2009.  The VA examiner examined the Veteran, reviewed the credible lay and medical evidence of record, and noted the Veteran's acknowledged post-service history.  Furthermore, the examiner conceded the evidence of in-service noise exposure, concluding that the Veteran's current hearing loss was due to his in-service noise exposure.  Based on a review of this evidence and the Veteran's reported history of tinnitus onset around 1994, the March 2009 VA audiometric examiner concluded that the Veteran's current tinnitus was not related to any in-service noise exposure.  The VA examiner reached this conclusion based on the Veteran's separation examination and the Veteran's reported history, and the significant length of time after service before the onset of tinnitus symptoms.  As such, the March 2009 VA audiometric examiner's opinion is based on a review of the evidence of record, and provides a rationale for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295; see also Stefl v. Nicholson, 21 Vet. App. at 124.  This examination was provided by an audiologist, a specialist in this field.  The Board notes that the Veteran has asserted that his tinnitus is due to his military noise exposure.  Although the Board does not doubt the Veteran's belief that his current tinnitus is related to his military service, the Veteran is not competent to show a relationship between any in-service noise exposure and the Veteran's post-service tinnitus without some supporting medical evidence from a person qualified to render such an opinion.  See 38 C.F.R. § 3.159(a)(1), (2); Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 308.  In this regard, finding a connection between the Veteran's military service and the tinnitus that developed substantially after his service is an observation that simply requires medical skill or knowledge.  The Veteran has not presented any evidence to show that he possesses the requisite knowledge.  38 C.F.R. § 3.159(a)(1).  Therefore, the Veteran's assertions in this regard are of no probative value.  There is no other competent evidence of a connection between the Veteran's military service and his current tinnitus. Therefore, the probative medical evidence weighs against finding that there is a nexus between the Veteran's in-service noise exposure and his current tinnitus.  

In conclusion, the weight of the competent medical evidence of record indicates that the Veteran's current tinnitus is not due to his in-service acoustic trauma and service connection cannot be granted.  Therefore, having reviewed all of the evidence contained within the record in the light most favorable to the Veteran, the Board finds that the preponderance of the evidence is against service connection for tinnitus, with no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the residuals of a gunshot wound to the right leg is denied.

Service connection for tinnitus is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


